     Case 2:18-cv-02409-MCE-KJN Document 28 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LANDRY DANIELS,                                    No. 2:18-cv-02409 MCE KJN P
12                        Petitioner,
13            v.                                         ORDER
14    ROBERT W. FOX, Warden,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 7, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 22. Petitioner

23   filed objections to the findings and recommendations. ECF No. 25. No reply was filed.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
     Case 2:18-cv-02409-MCE-KJN Document 28 Filed 04/06/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations (ECF No. 22) filed October 7, 2020, are
 3   ADOPTED IN FULL;
 4          2. Petitioner’s application for a writ of habeas corpus (ECF No. 1) is DENIED; and
 5          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.
 6   § 2253.
 7          IT IS SO ORDERED.
 8   Dated: April 6, 2021
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
